In re Huff, Matthew, M.D.;—Defendant(s); applying for supervisory and/or remedial writ; Parish of St. Charles, 29th Judicial District Court, Div. “C”, No. 43,946; to the Court of Appeal, Fifth Circuit, No. 95-CW-0875.
The constitutionality of a law is not to be decided unless necessary. See, Matherne v. Gray Insurance, 95—CA—0975 (La. 10/16/95), 661 So.2d 432. If the defendant is found to have no liability or damages do not exceed $500,000 (exclusive of interest, costs and future medical care, etc.) the constitutionality of the statute will not become an issue. The decisions of the district court and court of appeal are reversed and the hearing scheduled for December 4,1995, is cancelled. The district court is ordered not to decide the issue of the constitutionality of the medical malpractice cap unless and until it becomes necessary to do so.